Citation Nr: 0101484	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for constipation on a 
direct basis.

2.  Entitlement to service connection for constipation as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for diarrhea on a 
direct basis.

4.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for fatigue on a direct 
basis.

6.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for joint pain on a 
direct basis.

8.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for muscle pain on a 
direct basis.

10.  Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness.

11.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities on a direct basis.

12.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities as a chronic disability 
resulting from an undiagnosed illness.

13.  Entitlement to service connection for periodontal 
disease for the purpose of an award of disability 
compensation benefits.

14.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

15.  Entitlement to service connection for a sleep disability 
on a direct basis.

16.  Entitlement to service connection for a sleep disability 
as a chronic disability resulting from an undiagnosed 
illness.

17.  Entitlement to service connection for a voiding 
dysfunction on a direct basis.

18.  Entitlement to service connection for a voiding 
dysfunction as a chronic disability resulting from an 
undiagnosed illness.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970, from March 1972 to December 1978, from 
April 1984 to September 1984, and from October 1984 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO that, among 
other things, denied a claim of entitlement to service 
connection for PTSD.  In a supplemental statement of the case 
(SSOC) issued in August 1998, the RO also addressed the 
veteran's appeal of entitlement to service connection for 
sleep disability, fatigue, joint pain, muscle pain, 
neurologic dysfunction affecting the extremities, diarrhea, 
constipation, and voiding dysfunction on a direct basis and 
as chronic disabilities resulting from an undiagnosed illness 
under 38 C.F.R. § 3.317.  Finally, this matter is on appeal 
from a March 2000 rating decision by the RO that denied a 
claim of entitlement to service connection for periodontal 
disease for the purpose of an award of disability 
compensation benefits.  The veteran testified at a hearing at 
the RO in November 1998 and before a member of the Board in 
September 2000.

As noted in the Board's decision below, current VA 
regulations prohibit the award of compensation benefits for 
periodontal disease.  Under some circumstances, however, a 
veteran may be entitled to VA dental examination and/or 
outpatient dental treatment for periodontal disease under the 
provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2000).  
When the veteran testified before a member of the Board in 
September 2000, he claimed that he was not seeking service 
connection for a dental disability for purposes of an award 
of disability compensation benefits but, instead, was seeking 
entitlement to service connection for periodontal disease for 
the purpose of receiving VA dental examination and/or 
outpatient dental treatment.  This issue has not yet been 
addressed and is consequently referred for appropriate 
action.  The RO should ensure that this issue is addressed by 
the agency with jurisdiction over such a claim.


FINDING OF FACT

Current VA regulations prohibit a grant of service connection 
for periodontal disease for the purpose of an award of 
disability compensation benefits.


CONCLUSION OF LAW

Service connection for periodontal disease for the purpose of 
an award of disability compensation benefits is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.381 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Current VA regulations prohibit the award of compensation 
benefits for periodontal disease.  The regulations provide 
that:

	Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and 
periodontal disease will be considered 
service-connected solely for the purpose of 
establishing eligibility for outpatient 
dental treatment as provided in [38 C.F.R. 
]§ 17.161 of this chapter.

38 C.F.R. § 3.381 (2000) (emphasis added).

In view of the foregoing, it is the Board's conclusion that 
it is without legal authority to grant service connection for 
periodontal disease for the purpose of an award of disability 
compensation benefits.  Such a grant is precluded by law.  
While periodontal disease may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. § 17.161, 
the question of entitlement to service connection for 
purposes of such examination and/or treatment is a matter 
that is adjudicated in the first instance by the Chief of the 
Dental Service, and not the RO.  38 C.F.R. § 17.161 (2000).  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.

Finally, while VA has a duty to assist a claimant in 
developing all facts pertinent to a claim for benefits, the 
Board finds that no reasonable possibility exists that such 
assistance would aid in the establishment of service 
connection for periodontal disease for purposes of an award 
of disability compensation benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


ORDER

Service connection for periodontal disease for the purpose of 
an award of disability compensation benefits is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

Moreover, on November 2, 1994, Congress enacted the "Persian 
Gulf War Veterans' Benefits Act," Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  
That statute added a new section 1117 to Title 38 of the U.S. 
Code, which provided that VA may pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  To implement the Persian Gulf War Veterans' Act, VA 
created a new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

In order to establish service connection pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, there need only be 
evidence (1) that the claimant is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
14 Vet. App. 12 (2000).

At the hearings held on appeal, VA examinations, and in 
several written statements, the veteran reported having had 
numerous symptoms since serving on active duty during the 
Persian Gulf War, and claims that he now suffers from 
symptoms of constipation, diarrhea, voiding dysfunction, 
fatigue, joint pain, muscle, neurologic dysfunction affecting 
the extremities, and sleep disability, which had their onset 
during his Persian Gulf tour, all as chronic disabilities 
resulting from an undiagnosed illness.  Additionally, the 
veteran claims that such disabilities, including PTSD, had 
their onset in service.

The record contains an impression of voiding dysfunction 
manifested by double/triple voiding (see November 1994 VA 
treatment report); assessments suggesting neurologic 
dysfunction consisting of a mental status change and a 
peripheral neuropathy - etiology of these changes were 
unclear (see November 1994 private treatment report); CAPS 
testing indicative of PTSD (see November 1994 private 
examination report); diagnosis of bruxism (see March 1995 VA 
treatment report); and diagnoses of periodic limb movements 
of mild sleep disorder, severe bruxism, and alpha intrusions 
into sleep (see July 1995 VA discharge summary).  Moreover, 
when examined by VA in July 1995, the veteran complained of 
having had a chronic sleep disability, decreased peripheral 
sensation in all four extremities, intermittent constipation 
and diarrhea for several years, and difficulty passing urine.  
The impression was multiple problems as stated above.  The 
examiner opined that these may be related to Persian Gulf 
service, but that without the availability of the veteran's 
previous records, it was impossible to determine the 
etiology.  In a July 1995 addendum to the July 1995 
examination report, a VA examiner opined that it was not 
possible to state with any certainty whether the veteran's 
symptoms were related to Persian Gulf Syndrome.  The examiner 
further noted that they were very non specific and could be 
interpreted as falling into this category; however, they were 
very vague symptoms without any obvious objective findings.

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the veteran wherein he alleges that his 
claimed symptoms may be due to an undiagnosed illness or had 
their onset during service, it is unclear whether any 
examiner has specifically ruled out any known clinical 
diagnosis as being the cause of the veteran's reported 
symptoms or indicated that any disability is due to service.  
Based on a review of the evidence of record, the Board finds 
that further evidentiary development is necessary to obtain 
more definitive evidence on this point.  Therefore, to 
satisfy VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims, a new examination is 
necessary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
finds that a medical diagnosis and nexus opinion is required 
from an expert who has reviewed the entire claims file, 
including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

With regard to fatigue, VA's criteria for diagnosing chronic 
fatigue syndrome (CFS) appear in 38 C.F.R. § 4.88a, and were 
revised effective July 15, 1995.  (A new Diagnostic Code 6354 
was also established so that once service connected, 
disability ratings might be uniformly effectuated.)  
Specifically, the pertinent VA regulation concerning the 
diagnosis of CFS reads as follows:

(a) For VA purposes, the diagnosis of CFS 
requires:

(1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3) six or more of the following:

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or longer 
after exercise, 
(vii)	headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms
(x)	sleep disturbance.

38 C.F.R. § 4.88a (2000).  The record contains an assessment 
of fatigue with no clearly defined diagnosis (see July 1994 
VA examination report) and a diagnosis of fatigue (see 
January 1998 private billing statement).  As a result, the 
question then arises as to whether the veteran's "fatigue" 
is the result of a known clinical diagnosis, such as chronic 
fatigue syndrome (CFS), or whether such symptomatology cannot 
be attributed to any known clinical diagnosis.  Therefore, a 
new examination is necessary to determine whether the veteran 
has objective evidence of fatigue, whether he has CFS, or 
whether he has chronic fatigue as a manifestation of an 
undiagnosed illness.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  

2.  The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
constipation, diarrhea, voiding 
dysfunction, fatigue, joint pain, muscle 
problems, neurologic dysfunction 
affecting the extremities, PTSD, or sleep 
disability that has not already been made 
a part of the record.  The RO should 
assist the veteran in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should also 
schedule the veteran for a VA psychiatric 
examination, preferably by a psychiatrist 
who has not previously evaluated the 
veteran, to determine if he currently has 
PTSD due to in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  Consideration 
should be given to evidence that supports 
the veteran's claims of in-service 
stressors.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment on the link between the current 
symptomatology and the in-service 
stressors.  The examination report should 
include complete rationale for all 
opinions expressed.  

4.  The RO should also schedule the 
veteran for additional appropriate VA 
examination(s) relative to his claims of 
service connection for constipation, 
diarrhea, voiding dysfunction, fatigue, 
joint pain, muscle pain, neurologic 
dysfunction affecting the extremities, 
and sleep disability on a direct basis 
and as chronic disabilities resulting 
from undiagnosed illness.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior to the examinations.  A 
complete rationale for all opinions 
should be provided.  A purpose of the 
examinations is to determine whether the 
veteran has constipation, diarrhea, 
fatigue, voiding dysfunction, joint pain, 
muscle pain, neurologic dysfunction 
affecting the extremities, and sleep 
disability and, if so, whether any such 
disability(ies) cannot be attributed to 
any known clinical diagnosis, or whether 
any such problem originated in, or is 
otherwise traceable to, military service.  

(a)  The examiner(s) should note and 
detail all reported symptoms related to 
constipation, diarrhea, voiding 
dysfunction, fatigue, joint pain, muscle 
pain, neurologic dysfunction affecting 
the extremities, and sleep disability.  
The examiner(s) should provide details 
about the onset, frequency, duration, and 
severity of all complaints relating to 
each claimed symptom, and indicate what 
precipitates and what relieves it.  If 
additional examination is deemed 
warranted by other specialists in order 
to ascertain the nature or etiology of 
the symptoms, this development should be 
conducted.  

(b)  The examiner(s) should expressly 
state whether there are clinical, 
objective indications that the veteran is 
suffering from symptoms relative to 
constipation, diarrhea, voiding 
dysfunction, fatigue, joint pain, muscle 
pain, neurologic dysfunction affecting 
the extremities, or sleep disability.

(c)  If there are objective indications 
that the veteran is suffering from 
symptoms, the examiner(s) must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis.  For 
each diagnosed condition, the examiner(s) 
should provide an opinion as to the 
medical probabilities that the condition 
is attributable to the veteran's period 
of military service.  For those symptoms 
and conditions that cannot be attributed 
to a known clinical diagnosis, the 
examiner(s) should be asked to determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the veteran's 
departure from service during the Persian 
Gulf War.

5.  The RO should ensure that the 
examination report(s) complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



